           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

TRAVIS BROWN and TERRANCE WILSON,
Each Individually and on Behalf of All
Others Similarly Situated                               PLAINTIFFS

v.                      No. 3:18-cv-134-DPM

STRACENER BROTHERS CONSTRUCTION
CORP.; N & M CONCRETE, LLC; NATO
ISLAS ARAGON; and MIGUEL ISLAS                        DEFENDANTS

                               ORDER
     The joint motion to approve the proposed settlement is denied
without prejudice. The parties want to settle the case before seeking
class or collective certification. The proposed documents have aspects
of both a collective and a class. Compare Bradley v. Crittenden County,
No. 3:18-cv-29-DPM (E.D. Ark. 2018) (collective), with Bobo v. LM Wind
Power Blades ND, Inc., No. 4:18-cv-230-DPM (E.D. Ark. 2018) (class).
     The Court would appreciate clarifications and a revised proposed
agreement tailored to the specifics of the parties' deal. To that end,
please file under seal the mediation transcript with Magistrate Judge
Volpe. NQ 25. Please also file a renewed motion to approve, and a joint
report addressing the following:
  • The Court never conditionally certified a collective or a class.
    Three people, however, filed opt-in forms that contemplate a
    collective. NQ 2 & NQ 10. So the group includes five people-
    Brown, Wilson, and three opt-ins. The proposed settlement,
    though, covers fifteen named people, with the possibility of more
    opt-ins. NQ 30-1 at 29; NQ 30-1 at 9. If folks beyond the named
    fifteen opt in, it's unclear what will happen dollar wise. Perhaps
    the parties know exactly how many workers are involved and
    have made a deal that will benefit every one of them. Please
    clarify.

  • There's no class, but the proposal contains some opt-out
    provisions. E.g., NQ 30-1 at 4. Later claims by those who opt out,
    though, are not barred. Please clarify.

  • What will happen to the settlement fund if not everyone makes a
    claim?

  • Does the proposed fee reflect an engagement-based percentage?
    If not, is it less or more than the time actually spent? Did it result
    from Magistrate Judge Volpe' s efforts in mediation?

                                * * *
     Joint motion to approve, NQ 30, denied without prejudice.
Renewed motion, revised proposed settlement agreement, transcript,
and joint report due by 20 December 2019.
     So Ordered.

                                                ,
                                 D.P. Marshall Jr.
                                 United States District Judge




                                  -2-
